Title: Thomas Jefferson to Wilson Cary Nicholas, 9 October 1816
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello Oct. 9. 16.
          
          I am very happy in any opportunity of endeavoring to be useful to one of mrs Norton’s family, with whom I had great intimacy at that period of life when impressions are strongest & longest retained. I fear however that a birth in the offices at Washington will be uncertain. they are rarely vacated but by death. I have written however to the two heads of departments with whom I am more at ease in solliciting than with the others. these are the
			 departments of war & state. but it will be necessary for you to furnish me with mr Armistead’s Christian name, which was not given in your letter. an increasing stiffness in the wrist, the effect of age & an antient dislocation begins to render the use of the pen painful & slow. I can therefore only add the pleasure with which I shall always see you at Monticello, and the hope that I may not be disappointed of it by my visit to Bedford, to which place I set out on the 19th to remain there a month or 6. weeks. Accept my friendly and respectful salutations.
          Th: Jefferson
        